 In the Matter Of CLARENCE Row, AN INDIVIDUAL DOING BUSINESS AS RowCONSTRUCTION COMPANYandLUTHER STAGNERIn the Matter of Los ANGELES COUNTY DISTRICT COUNCIL OF CARPEN-TERS, AFL, AND LOCAL 1052, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL 1andLUTHER STAGNERCases No. 21-CA-304 and 21-CB-106.-Decided February 9,1950DECISIONANDORDEROn November 28, 1949, Trial Examiner A. Bruce Hunt issued hisorder granting the Respondents' motion to dismiss the complaint inthe above-entitled proceedings upon the ground that the operations ofthe Respondent, Row, while not wholly unrelated to commerce, areessentially local in character and that the assertion of jurisdiction inthese cases would not effectuate the policies of the National LaborRelations Act.Thereafter, the General Counsel filed a statement ofexceptions, a brief, and a, motion that the Board issue an order direct-ing the Trial Examiner to prepare and issue a Supplemental Inter-mediate Report setting forth his findings of fact, conclusions of law,and recommendations with respect to legal jurisdiction and the unfairlabor practices alleged in the complaint herein. In connection withthe foregoing motion to remand, the General Counsel does not challengethe Trial Examiner's authority to dismiss complaints pursuant to Sec-tion 203.35 (h) of the Board's Rules and Regulations, as amended.However, he seemingly argues that this case presents an exception tothe above provision because a matter of policy is involved, i. e., whetheror not it would effectuate the purposes of the Act to exercise jurisdic-tion here.We do not find this argument persuasive.This section ofthe Rules grants to Trial Examiners, with respect to cases assigned tothem, the unqualified authority "to dismiss complaints or portionsthereof."We see no reason at this time to create an exception to ourRules and Regulations and depart from our established procedure 2IAs amended at the hearing.2HalestonDrug Stores, Inc.,86 NLRB 1166;Lewis Brothers Bakeries,Inc., A Corpo-ration,86NLRB 1326;GeorgeW. Looby,85NLRB 412;Central Tower,Inc.,84NLRB 357.88 NLRB No. 132.580 ROW CONSTRUCTION COMPANY581by imposing upon the authority delegated to Trial Examiners to dis-miss complaints the limitation suggested by the General Counsel.Accordingly, we hereby deny the General Counsel's motion to remandthese cases to the Trial Examiner for the issuance of an IntermediateReport.In view of the fact that the General Counsel's statement ofexceptions and brief were filed within 10 days from the date of theorder of dismissal, we shall treat these papers as a request to reviewthe order of the Trial Examiner dismissing the entire complaint, pur-suant to Section 20327 of the Board's Rules and Regulations.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the orderissued by the Trial Examiner, the statement of exceptions filed by theGeneral Counsel, the briefs of the parties, and the entire record in thecase.The Respondent Employer, Clarence Row, is a licensed general con-tractor whose principal place of business is his residence in Pasadena,California.During the entire year 1948 and early 1949, the periodcovered by the testimony in the record, Row's business activities werelimited to construction of small municipal buildings for the city ofLos Angeles at the total contract price of $176,107.The value of allthe materials and finished products used on the aforesaid constructionprojects by both the Respondent, Row, and his subcontractors was$50.000.Although $16,000 worth of the supplies and materials origi-nated from points outside the State of California, all such materialsused by Row and his subcontractors were purchased from local dealers.For the reasons stated in the order issued by the Trial Examiner herein,we find that the assertion of jurisdiction in these proceedings wouldnot effectuate the policies of the National Labor Relations Act.3Ac-cordingly, we shall affirm the Trial Examiner's order dismissing thecomplaint herein.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the consolidated complaint against Clar-ence Row, an individual doing business as Row Construction Company,and Los Angeles District Council of Carpenters, AFL, and Local1.052,United Brotherhood of Carpenters and Joiners of America,AFL, be, and it hereby is, dismissed.8Petredis and Fryer,85 NLRB 241 ;Walter J. Mentzer,82 NLRB 389. 582DECISIONS OF NATIONALLABOR RELATIONS BOARDORDERUpon charges duly filed, the General Counsel issued his consolidated complaintdated June 17, 1949, in the above-entitled cases.Answers were filed by thethree Respondents, namely, Clarence Row ; Los Angeles County District Councilof. Carpenters, AFL; and Local 1052, United Brotherhood of Carpenters andJoiners of America, AFL;' denying the jurisdiction of the Board and thecommission of unfair labor practices.A hearing was held at Los Angeles, California, before the undersigned TrialExaminer on August 9 to 1.2, 1949.All parties were represented by counsel,participated in the hearing, and were afforded full opportunity to examine andcross-examine witnesses, to introduce relevant evidence, and to file briefs and/orproposed findings and conclusions.Briefs were received from the parties.At the close of the hearing, the Respondents moved to dismiss the complaint.on jurisdictional and other grounds.This motion was taken under advisementand is now granted for the following reasons.The Respondent Employer, Clarence Row, is a licensed general contractorwhose principal place of business is his residence in Pasadena, California.Hehas no office employees, but is assisted in business matters by his wife.Rowowns the following equipment for use in his business : a table saw ; 2 electric"skill" saws which are hand-maneuvered ; a surveyor's level ; a drill ; 2 wheel-barrows ; a typewriter ; and an adding machine. Row rents, on occasions when,needed, certain heavier equipment, such as a trench digger, a "jeep" digger, atruck, and a "skip" loader.During the entire year 1948 and early 1949, the period covered by the evidence—Row's business consisted of the construction of several small municipal buildingsfor the City of Los Angeles. The total contract prices for this construction was.$176,107, of which the principal projects were a fire station at $102,951 and 2high, school music buildings or rooms at $45,637.The number of Row's em-ployees at any time depends Upon the size and number of projects. The highestnumber of employees on any project at the peak period of construction was-approximately 20, and was considerably less in all other instances.In erecting all projects, Row made purchases of materials, such as lumber,.sand, tile, cement, and steel, from suppliers in the City and County of Los.Angeles.He also entered into various contracts with subcontractors withinthe same geographical area, for the installation of finished products, such as.gas heaters and electrical and plumbing supplies.The total value of materials.and finished products used on all construction projects, covering the 14-monthperiod of January 1948 through February 1949, was $50,000, of which $34,000,represented purely local materials and finished products, and $16,000 represented:both materials and finished products received from points outside the State ofCalifornia by the individuals and concerns within the City and County of LosAngeles with whom Row did business.I am of the opinion, having considered the jurisdictional allegations of the.pleadings, the evidence thereon, and the positions of the parties as stated inthe record, that the operations of the Respondent Row, while not wholly unrelatedto commerce, are essentially local in character and that the assertion of juris-diction in these cases would not effectuate the policies of the National Labor-Relations Act.The General Counsel in fact concedes that the business of Row,.1As amended at the hearing. ROW CONSTRUCTION COMPANY583standing alone, is so small that the Board, should it follow certain precedents,would not exercise jurisdiction herein.'But, according to the General Counsel,there are reasons why jurisdiction should be asserted here.First,that the gen-eral contracting industry is a multimillion dollar industry, conducted primarilyby small units which constitute, in the aggregate, a vast volume of interstate-commerce; that nearly 50 percent of all general contracting within SouthernCalifornia is performed by contractors with three or less employees and that thefact that Row's "own contribution to the demand for construction products maybe small in volume is not enough to remove him from the scope of Federalregulation. . . ."'A similar argument was advanced before the Board in theMentzercase, and disposed of adversely to the General Counsel'Second,thatif jurisdiction exists in this proceeding, the Board must exercise it, that dis-cretion does not lie within the Board to dismiss a complaint solely because itbelieves that to assert jurisdiction would not effectuate the policies of theAct, and that the question whether jurisdiction should be asserted in anycase is for determination exclusively by the General Counsel.This propositiontoo has been considered by the Board, and decided adversely to the GeneralCounsel.`For the reasons stated, the motion to dismiss the complaint upon jurisdictionalgrounds is hereby granted ; and it is herebyORDERED, that said complaint be dismissed in its entirety.Any party may obtain a review of the foregoing order, pursuant to Section203.27 of the Rules and Regulations of the Board, Series 5 as amended August18, 1948, by filing a request therefor with the Board, stating the grounds forreview, and immediately upon such filing serving a copy thereof on the RegionalDirector and the other parties. Unless such request for review is filed withinten (10) days from the date of this order of dismissal, the case shall be closed.A. BRUCE HUNT,Trial Evaoniner.Dated November 28, .1949.SeePetredis&Fryer,85 NLRB 241, and cases cited therein.The record contains a stipulation concerning the general contracting industry in Cali-fornia, which was agreed to by the attorney for the Respondents after noting his objectionupon grounds of immateriality and irrelevancy.4 'Walter J. Mentzer,82 NLRB 389. Nor do I believe that the nature of Row's business,as an individual,lost its character as "local"because be was a member of an associationof general contractors,one of the functions of which was to bargain collectively withvarious unions in the industry.This association is not a party to the instant proceedingand the record does not disclose the volume of business done by the individual membersthereof.Haieston Drug Stores, Inc.,86 NLRB 1166.